Citation Nr: 1633175	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance.  

(The issues of entitlement to higher initial ratings for service-connected right and left knee degenerative joint disease are addressed in a separate appellate decision being issued simultaneously.)


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 administrative decision in which the VAMC denied the Veteran's claim for an annual clothing allowance.  In October 2013, the Veteran filed a notice of disagreement (NOD) with the administrative decision.  A statement of the case (SOC) was issued in February 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There is also a paperless, electronic Virtual VA file associated with the Veteran., 

Review of the record reveals that the Veteran was initially represented by Tennessee Department of Veterans' Affairs, but, in March 2016, he granted a power-of-attorney in favor of Disabled American Veterans (DAV).  See December 2011 and March 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Shortly thereafter, however, in May 2016, the Veteran granted a power-of-attorney in favor of private attorney Andrew Wener with regard to the claim on appeal.  The Board recognizes the change in representation.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

In his March 2014 substantive appeal, the Veteran indicated his desire for a Board hearing at his local VA office (Travel Board hearing).  As there is no indication in the record that the requested hearing was scheduled, or that the hearing request was withdrawn, there remains an outstanding Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Hence, a remand of this matter for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Undertake appropriate to schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


